Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to the Preliminary Amendment filed on 07/19/2022.  Applicant cancelled claims 1-25 and added new claims 26-45. Claims 26-45 are presented for examination and based on current examiner’s amendment claims 26-45, renumbered as 1-20 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  



Terminal Disclaimer
3.	The terminal disclaimer filed on 07/19/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jamaal Jordan (Reg. No. 67,236).

The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
	1-25. (Canceled) 

	26. (Previously presented) An electronic barrier device comprising: 
	an input;
	a voltage limiter device for voltage limitation in a circuit during a circuit fault condition;
	a crowbar device arranged to latch across the voltage limiter device to reduce power dissipation in the voltage limiter device in the circuit fault condition; 
	a current sensor connected between the input and the crowbar device such that the current sensor is disposed upstream from the crowbar device, the current sensor sensing current at the input, and
	a fuse disposed between the input and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device,
	wherein the crowbar device is arranged to automatically latch responsive to a change in the current sensed by the current sensor. 
	
	27. (Previously presented) The electronic barrier device of claim 26, further including an output line and a limiting resistor in the output line.
	
	28. (Previously presented) The electronic barrier device of claim 26, further comprising an intrinsic safety barrier.
	29. (Previously presented) The electronic barrier device of claim 26, wherein the crowbar device is arranged, when latched across the voltage limiter device, to remove all but negligible power dissipation within the voltage limiter device.
	
	30. (Previously presented) The electronic barrier device of claim 29, wherein the crowbar device is arranged such that almost all of the power dissipation during the circuit fault condition occurs across the crowbar device.
	
	31. (Previously presented) The electronic barrier device of claim 26, wherein the voltage limiter device comprises at least one zener device.
	
	32. (Currently amended) The electronic barrier device of claim 26, wherein the crowbar device is arranged to reduce power dissipation in at least one other limiter device within the electronic barrier device.
	
	33. (Previously presented) The electronic barrier device of claim 32, wherein one of the at least one other limiter device that the crowbar device is arranged to reduce power dissipation in is a limit resistor.

	34. (Previously presented) The electronic barrier device of claim 26, wherein the electronic barrier device is configured for use in intrinsically safe systems.

	35. (Previously presented) The electronic barrier device of claim 26, wherein over 60% of a maximum safety voltage is available as useful voltage at an output of the electronic barrier device.
	
	36. (Currently amended) A crowbar device arranged to latch across a voltage limiter device of a barrier device to reduce power dissipation in the voltage limiter device,
	wherein the crowbar device is arranged downstream from a current sensor to automatically latch responsive to a change in a current sensed by the current sensor thereby increasing the current through the current sensor in a circuit fault condition, the current sensor being connected between an input of the barrier device and the crowbar device, and a fuse of the barrier device being disposed between the input of the barrier device and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device, the crowbar device being configured for use in the barrier device.
	
	37. (Previously presented) The crowbar device of claim 36, wherein the crowbar device is arranged, when latched across the voltage limiter device, to stop power dissipation in the voltage limiter device. 
	
	[[36]]38. (Currently amended) The crowbar device of claim 36, wherein the crowbar device is arranged to reduce power dissipation in at least one other limiter device within the barrier device.
	
	39. (Currently amended) The crowbar 
	
	40. (Currently amended) A method of reducing power dissipation in a voltage limiter device of a barrier device during a circuit fault condition, including the step of:
	sensing a change in current in the barrier device flowing across a current sensor; and
	automatically latching a crowbar device, disposed downstream from the current sensor; across the voltage limiter device to reduce the power dissipation in response to the sensing of the change in current across the current sensor, the current sensor being connected between an input of the barrier device and the crowbar device; 
	wherein the step of sensing the change in current includes sensing [[a]]the change in the current through a fuse device of the barrier device, the fuse device being disposed between the input of the barrier device and the current sensor, and the current sensor being disposed between the fuse device and the crowbar device. 
	
	41. (Previously presented) The method of claim 40, wherein the crowbar device, when latched across the voltage limiter device, removes all but negligible power dissipation within the voltage limiter device.
	
	42. (Previously presented) The method of claim 41, wherein almost all of the power dissipation in the barrier device during the circuit fault condition occurs across the crowbar device.
	
	43. (Previously presented) The method of claim 40, wherein the voltage limiter device comprises at least one zener device.
	
	44. (Currently amended) The method of claim 40, wherein latching the crowbar device across the voltage limiter device to reduce the power dissipation in the voltage limiter device simultaneously reduces the power dissipation in at least one other limiter device within the barrier device.
	
	45. (Currently amended) The method of claim 44[[40]], wherein one of the at least one other limiter device that the crowbar device reduces power dissipation in is a limit resistor.


Reasons for allowance
5.	Claims 26-45, renumbered as 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 26-35, renumbered as 1-10; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An electronic barrier device comprising: an input; a voltage limiter device for voltage limitation in a circuit during a circuit fault condition; a crowbar device arranged to latch across the voltage limiter device to reduce power dissipation in the voltage limiter device in the circuit fault condition; a current sensor connected between the input and the crowbar device such that the current sensor is disposed upstream from the crowbar device, the current sensor sensing current at the input, and a fuse disposed between the input and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device, wherein the crowbar device is arranged to automatically latch responsive to a change in the current sensed by the current sensor”. As recited in claims 26-35, renumbered as 1-10.

Claims 36-39, renumbered as 11-14; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A crowbar device arranged to latch across a voltage limiter device of a barrier device to reduce power dissipation in the voltage limiter device, wherein the crowbar device is arranged downstream from a current sensor to automatically latch responsive to a change in a current sensed by the current sensor thereby increasing the current through the current sensor in a circuit fault condition, the current sensor being connected between an input of the barrier device and the crowbar device, and a fuse of the barrier device being disposed between the input of the barrier device and the current sensor such that the sensed current comprises a current through the fuse, the current sensor being disposed between the fuse and the crowbar device, the crowbar device being configured for use in the barrier device”. As recited in claims 36-39, renumbered as 11-14.

	Claims 40-45, renumbered as 15-20; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of reducing power dissipation in a voltage limiter device of a barrier device during a circuit fault condition, including the step of: sensing a change in current in the barrier device flowing across a current sensor; and automatically latching a crowbar device, disposed downstream from the current sensor; across the voltage limiter device to reduce the power dissipation in response to the sensing of the change in current across the current sensor, the current sensor being connected between an input of the barrier device and the crowbar device; wherein the step of sensing the change in current includes sensing the change in the current through a fuse device of the barrier device, the fuse device being disposed between the input of the barrier device and the current sensor, and the current sensor being disposed between the fuse device and the crowbar device”. As recited in claims 40-45, renumbered as 15-20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839